Case 20-10818-elf      Doc 104    Filed 01/19/21 Entered 01/19/21 17:07:56            Desc Main
                                  Document     Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

IN RE:         DEBORAH L. WHITMIRE,                  :       Chapter 13
                                                     :
                                     Debtor          :       Bky. No. 20-10818 ELF

                                          ORDER

       AND NOW, upon consideration of the Objection to Confirmation, (“the Objection”)

(Doc # 54), filed by Home Loan Investment Bank, F.S.B. (“Home Loan”), and after an

evidentiary hearing, it is hereby ORDERED that:

1. Subject to Paragraph 2 below, the Objection is OVERRULED and, by separate order, the

   Debtor’s most recently filed chapter 13 plan will be confirmed.1

2. In the event that the Debtor falls two (2) plan payments in arrears, the Chapter 13 Trustee

   shall promptly file a motion to dismiss the case under 11 U.S.C. §1307(c)(6).2

3. Paragraph 2 shall expire on 11:59 p.m. on January 18, 2022.

4. At any hearing on a motion to dismiss for failure to make plan payments, whether pursuant to

   Paragraph 2 above or otherwise, if the court decides to grant the motion, the court also will

   consider (on its own motion , if necessary) including in the dismissal order a provision

   restricting the Debtor’s right to refile a new bankruptcy case.




Date: January 19, 2021
                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE




                                               -1-
Case 20-10818-elf      Doc 104      Filed 01/19/21 Entered 01/19/21 17:07:56            Desc Main
                                    Document     Page 2 of 3




                                   END            NOTES
1.     Home Loan’s objected to confirmation of the Debtor’s chapter 13 plan on the ground that

it is not feasible. See 11 U.S.C. §1325(a)(6).


                          To satisfy feasibility, a debtor's plan must have a reasonable likelihood
                       of success, i.e., that it is likely that the debtor will have the necessary
                       resources to make all payments as directed by the plan. 11 U.S.C. §
                       1325(a)(6).... The debtor carries the initial burden of showing that the plan
                       is feasible.... Before confirmation, the bankruptcy court should be satisfied
                       that the debtor has the present as well as the future financial capacity to
                       comply with the terms of the plan.

In re Scott-Gage, 2008 WL 724769, at *4 (Bankr. E.D. Pa. Mar. 17, 2008) (quoting In re

Fantasia, 211 B.R. 420, 423 (B.A.P. 1 st Cir.1997).

       This case presents a close call. The Debtor’s budget is extremely tight and some of

monthly expenses, on their face, appear underestimated (e.g., automobile). In addition, there is

some reason to believe that the Debtor’s income will not reliably be at the level she posited at the

hearing.

       On the other hand, as of the date of the hearing, the Debtor made the initial “stepped-up”

payment under her proposed plan. Also, she testified that she has access to financial support

from several family members. While that testimony would have been more convincing had it

been corroborated by additional testimony, as fact finder, I found the Debtor credible, so I will

give her the benefit of the doubt on the issue.

       Tipping the balance in the Debtor’s favor is my acceptance of the view, expressed by

some courts, that the feasibility requirement as “not rigorous,” see In re Lafferty, 2019 WL

                                                  -2-
Case 20-10818-elf      Doc 104     Filed 01/19/21 Entered 01/19/21 17:07:56             Desc Main
                                   Document     Page 3 of 3



10431875, at *9 (Bankr. M.D. Pa. Dec. 16, 2019). In addition, in an appropriate case, some

courts favor giving the debtor an opportunity to prove feasibility by performance, while building

in protections for creditors, see In re Oglesby, 150 B.R. 620 (Bankr. E.D. Pa. 1993).

       Here, where feasibility is a close call and the Debtor has had prior chapter 13 cases that

(although obtaining plan confirmation ) were not completed, I will build into this order certain

protections for Home Loan.



2.     I am aware that the Trustee’s general policy is to seek dismissal when a debtor falls two

(2) months behind in plan payments. The purpose of this provision is to encourage the Trustee

to closely monitor the Debtor’s plan performance in this case.




                                                -3-
